EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Specification, paragraph [0002], line 3, “would” is replaced with “wound”.

Drawings
The drawings were received on March 18, 2021.  These drawings are unacceptable because they did not correct the view numbering font size.  Accordingly, an examiner’s amendment is attached.

The following changes to the drawings have been approved by the examiner and agreed up by applicant.
In the Drawings, the font size for view numberings Fig. 1, Fig. 2, Fig. 3, Fig. 4, Fig. 5, Fig. 6, Fig. 7, Fig. 8, Fig. 9, have been increased in size so that they are larger than the font size of the numbers used for the reference characters.  

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.




Claim 1 has been amended as follows:
Claim 1.  (Amended) A cavity preparation guiding sleeve for immediate implantation in an oral molar region, comprising;
a lower sleeve and an upper sleeve disposed on a top thereof, a center portion of the upper sleeve and a center portion of the lower sleeve each having a guiding hole, wherein the guiding hole of the upper sleeve and the guiding hole of the lower sleeve are connected, and an axis direction of the guiding hole being a vertical direction;
a sidewall of the upper sleeve and a side wall of the lower sleeve each having a slit therethrough, wherein the slit of the upper sleeve and the slit of the lower sleeve are located on a same side of the cavity preparation guiding sleeve; 
two installation plates respectively disposed on both sides of the slit of the upper sleeve, wherein the installation plates are respectively connected to the sidewalls on both sides of the slit of the upper sleeve; and
a fixed plate, the fixed plate comprising a circular arc plate and two side plates, two ends of the circular arc plate are each connected to one of the two side plates, the circular arc plate is disposed on a top of the upper sleeve and an end of each of the two side plates farthest from the circular arc plate is aligned with an end of a corresponding installation plate of the two installation plates, the outer diameter of the circular arc plate being larger than an outer diameter of the upper sleeve.


Authorization for this examiner’s amendment was given in an interview with Joshua L. Pritchett on April 1, 2021.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:   The claims as amended point out that the diameter of the circular arc plate is larger than an outer diameter of the upper sleeve.  Suter ‘500 teaches drill sleeves having a longitudinal slit (245) in figure 3 and further having a circumferential flange 230 at its coronal end.  Suter also teaches end surface 215 having two longitudinal flattened areas 220, 220'.  In paragraph [0020], Suter teaches the circumferential flange prevents the drill sleeve from being pushed further into the template during the drilling process. 
As previously presented, applicant’s claimed invention was directed an upper sleeve in combination with the arc plate and fixed plate.  The claims did not require the upper circular arc having a diameter larger than the diameter of the upper sleeve.  If combined as a unitary piece with the circular arc plate being the same diameter as the upper sleeve, the claimed elements were taught by Suter.  As presently amended however, none of the prior art shows or suggests the claimed invention as now presented.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772                

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772